In a proceeding to invalidate petitions designating respondent Bums as a candidate in the Democratic Primary Election to be held on June 17, 1969 *798for the .public office of Councilman for the 18th Couneilmanie District, Kings County, City of New York, the appeal is from an order of the Supreme Court, Kings County, entered June 9, 1969, which dismissed the petition in this proceeding, adjudged said designating petitions valid, and directed the respondent Board of Elections to print respondent Burns’ name on the .ballot for said election as such candidate. Order affirmed, without costs. No opinion. Rabin, Hopkins and Benjamin, JJ., concur; Beldoek, P. J., and Martuscello, J., dissent and vote to reverse the order and grant the petition to invalidate the Bums designating petitions, with the following memorandum: On this record we conclude that, as a matter of law, the claim of respondent Bums of the establishment of a bona fide residence of 261 Hicks Street, Brooklyn, New York, prior .to the printing of the first set of petitions, which were circulated on April 1, 1969, is incredible and that the conclusion of the trial court to the contrary is unwarranted. The claim of an oral lease, of possession and of moving on March 29, 1969' is wholly unsupported by the proof and, in our opinion, is so incredible as to make invalid the petitions of respondent Bums (which state his place of residence as 261 Hicks Street), which petitions were circulated prior to, and in some cases signed on, April 1, 1969.